                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                           Crim. No. 16-340 (MJD/BRT)

                       Plaintiff,

 v.                                                             ORDER

 Okwuchukwu Emmanuel
 Jidoefor (4),

                       Defendant.


       This matter is before the Court on Kenneth Udoibok’s Motion to Withdraw as

counsel for Defendant Okwuchukwu Emmanuel Jidoefor. (Doc. No. 565.) Mr. Udoibok

seeks to withdraw due to a breakdown in the attorney-client relationship. The Court held

a hearing on April 7, 2021 via videoconference. The Government opposes the motion.

The Court conducted an ex parte hearing with Defendant and his counsel. As stated on

the record at the hearing, finds that there is a complete breakdown in the relationship

between defense counsel and Defendant, warranting substitution of counsel. The Court

did not find that defense counsel’s representation of Defendant was ineffective in any

way.
        Accordingly, IT IS HEREBY ORDERED that Kenneth Udoibok’s Motion to

Withdraw (Doc. No. 565) is GRANTED. Substitute counsel shall be appointed as soon

as possible to continue the representation of Defendant before the Court. 1


Date: April 7, 2021                                               s/ Becky R. Thorson
                                                                  BECKY R. THORSON
                                                                  United States Magistrate Judge




1
 To the extent Defendant requests leave to file new motions, a ruling is deferred until substitute counsel
has an opportunity to confer with Defendant.


                                                     2
